Supreme Court of Florida
                                   ____________

                                  No. SC18-2011
                                  ____________


     IN RE: AMENDMENTS TO FLORIDA RULES OF APPELLATE
                 PROCEDURE 9.130 AND 9.200.

                                  January 30, 2020

PER CURIAM.

      The Court has for consideration an out-of-cycle report proposing

amendments to Florida Rules of Appellate Procedure 9.130 (Proceedings to

Review Nonfinal Orders and Specified Final Orders) and 9.200 (The Record) filed

by The Florida Bar’s Appellate Court Rules Committee (Committee). See Fla. R.

Jud. Admin. 2.140(e)(2). We have jurisdiction.1

      The Florida Bar Board of Governors unanimously approved the proposals.

The Committee published the proposals for comment before filing them with the

Court, but no comments were received. The Court published the proposals for

comments after they were filed and received one comment from the Florida Court

Clerks and Comptrollers pertaining to the Committee’s proposals to amend rule



      1. See art. V, § 2(a), Fla. Const.
9.200. Additionally, upon order of the Court, the Committee filed a supplemental

report addressing its proposed amendments to rule 9.200. After reviewing the

Committee’s proposals and considering the comment filed, the Committee’s

response, and the supplemental report, we adopt the Committee’s amendments as

proposed. We discuss the amendments below.

                                 AMENDMENTS

      First, we amend rule 9.130 (Proceedings to Review Nonfinal Orders and

Specified Final Orders) to add a new subdivision (a)(3)(C)(x), which creates a new

type of appealable nonfinal order for permanent guardianships for dependent

children pursuant to section 39.6221, Florida Statutes. According to the

Committee’s report, the Committee proposed amending rule 9.130 in light of this

Court’s opinion in M.M. v. Florida Department of Children and Families, 189 So.
3d 134 (Fla. 2016). In that case, we considered the proper standard of review for

post-dependency orders that anticipate future modification and held that “the

legally required and the common sense approach to such post-dependency orders is

review by certiorari.” 189 So. 3d at 137. We also emphasized that “[i]f the non-

final order is not listed under rule 9.130, the review must come by certiorari.” Id.

at 137-38. In its report, the Committee explains that since this decision, appellate

courts have treated orders establishing permanent guardianships for dependent

children pursuant to section 39.6221, Florida Statutes, as nonfinal orders


                                        -2-
reviewable only by certiorari. Thus, the Committee proposes amending rule 9.130

to include a new type of nonfinal appealable order for permanent guardianships

established for dependent children pursuant to section 39.6221, Florida Statutes,

that would otherwise not be appealable under this Court’s holding in M.M. v.

Florida Department of Children and Families. Accordingly, we now amend rule

9.130 to create a new subdivision (a)(3)(C)(x), which would permit appellate

review of this type of nonfinal order.

      Furthermore, we amend rule 9.200 (The Record) to address a concern raised

by the Committee that heavily redacted records on appeal are increasingly

common. The Committee explains in its report that often portions of the record are

redacted unnecessarily and sometimes to the extent that the record is unreadable.

To receive a less-redacted, usable version of the record, attorneys have been

required to get orders directing the trial court clerks to transmit an unredacted

version of the record. Thus, we now amend rule 9.200 to enable attorneys and

parties to obtain unredacted records on appeal without having to obtain a court

order from the district courts in every case.

      Specifically, we first delete the second and third sentences in subdivision

(d)(1)(C), which required that the PDF file of the record include all filings in their

redacted form and that the unredacted version of any information in the record be

provided to the appellate court upon request. We next amend rule 9.200 by adding


                                         -3-
a new subdivision (d)(3) that contains all the requirements pertaining to the

redacted record, and we renumber existing subdivisions (d)(3) and (d)(4) as (d)(4)

and (d)(5), respectively. We move the existing requirement that the clerk of the

lower tribunal certify the record from the existing subdivision (d)(3) to the new

subdivision (d)(3). The new subdivision (d)(3) also requires that the clerk of the

lower tribunal redact the PDF files of the record and transcript and transmit the

redacted PDF files to the court. Further, the subdivision allows the unredacted

version of the record on appeal to be requested, without filing formal notice, to the

extent permitted for access by the requestor. As the Committee explains in its

report, the “extent permitted” language is meant to ensure that the requirements of

the Florida Courts Technology Commission’s Access Security Matrix are still

followed. Additionally, these amendments allow the unredacted record and

transcript to be sent to the counsel of record or pro se party by “standing agreement

with the clerk of the lower tribunal,” permitting offices such as the appellate public

defenders to obtain the unredacted records in all its cases without making

individual requests.

      Accordingly, the Florida Rules of Appellate Procedure are amended as

reflected in the appendix to this opinion. New language is indicated by

underscoring, and deletions are indicated by struck-through type. The amendments

shall become effective on April 1, 2020, at 12:01 a.m.


                                         -4-
      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Appellate Procedure

Thomas D. Hall, Chair, and Courtney Rebecca Brewer, Past Chair, Appellate
Court Rules Committee, Tallahassee, Florida; and Joshua E. Doyle, Executive
Director, and Krys Godwin, Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

Douglas D. Sunshine, Chief Legal Officer, Florida Court Clerks & Comptrollers,
Tallahassee, Florida,

      Responding with comments




                                       -5-
                                        APPENDIX

RULE 9.130.        PROCEEDINGS TO REVIEW NONFINAL ORDERS
                   AND SPECIFIED FINAL ORDERS

      (a)    Applicability.

             (1) – (2)    [No Change]

              (3) Appeals to the district courts of appeal of nonfinal orders are
limited to those that:

                   (A) – (B)     [No Change]

                   (C)    determine:

                          (i) – (vii)     [No Change]

                          (viii) the issue of forum non conveniens; or

                           (ix) that, as a matter of law, a settlement agreement is
unenforceable, is set aside, or never existed.; or

                          (x) that a permanent guardianship shall be established
for a dependent child pursuant to section 39.6221, Florida Statutes.

                   (D) – (F)     [No Change]

             (4) – (5)    [No Change]

      (b) - (i)    [No Change]

                                  Committee Notes
                                        [No Change]




                                           -6-
RULE 9.200.         THE RECORD

      (a) – (c)     [No Change]

      (d)    Preparation and Transmission of Electronic Record.

             (1)    The clerk of the lower tribunal shall prepare the record as
follows:

                    (A) – (B)     [No Change]

                   (C) The entire record, except for the transcript of the trial,
shall be compiled into a single PDF file. The PDF file shall include all filings in
their redacted form. The unredacted version of any information in the record shall
be provided to the appellate court upon request. The PDF file shall be:

                          (i) – (iii)   [No Change]

             (2)    [No Change]

              (3) The clerk of the lower tribunal shall certify the record, redact
the PDF files of the record and the transcript of the trial pursuant to Florida Rule of
Judicial Administration 2.420(d), and transmit the redacted PDF files to the court
by the method described in subdivision (d)(4) of this rule. By request or standing
agreement with the clerk of the lower tribunal, counsel of record or a pro se party
may obtain the record and the transcript of the trial that are unredacted to the extent
permitted for access by the requestor. No formal motion shall be required. The
clerk of the lower tribunal shall certify the less redacted record and transmit the
PDF files to the court by the method described in subdivision (d)(4) of this rule or
file a notice of inability to complete or transmit the record, specifying the reason.

             (34) The clerk of the lower tribunal shall certify the record and
transmit the record and the transcript of the trial to the court by uploading the PDF
files:

                    (A) – (B)     [No Change]

               (45) The court shall upload the electronic record to the electronic
filing (e-filing) system docket. Attorneys and those parties who are registered users
of the court’s e-filing system may download the electronic record in their case(s).


                                         -7-
(e) – (f)   [No Change]

                          Committee Notes
                            [No Change]




                               -8-